UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION
UNITED STATES OF AMERICA,
VS. Case No. 5:19cr77/TKW

DANIEL OLAJUWON BOSTON

 

ACCEPTANCE OF PLEA OF GUILTY
Pursuant to the Report and Recommendation of the United States Magistrate
Judge, to which there have been no timely objections, and subject to this Court’s
consideration of the Plea Agreement pursuant to Fed. R. Crim. P. 11, the plea of guilty
of the Defendant, DANIEL OLAJUWON BOSTON, to Counts One and Thirty-
Two of the Indictment is hereby ACCEPTED. All parties shall appear
before this Court for sentencing as directed.

?
DONE and ORDERED this s é day of December 2019.

fo WA H
/. byw
T. KENT WETHERELL, 0
UNITED STATES DISTRICT JUDGE

 

 
